April 3, 2014




                                 JUDGMENT
                 The Fourteenth Court of Appeals
                    IN THE INTEREST OF K.D.H., A CHILD
NO. 14-13-00006-CV

                     ________________________________

       This cause, an appeal from the judgment signed, October 8, 2012, was heard
on the transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings consistent with the court’s opinion. We
further order that all costs incurred by reason of this appeal be paid by appellees,
Jennifer Kegresse and Daniel Eugene Higgins, jointly and severally. We further
order this decision certified below for observance.